                  Case 2:19-mj-00137-DJA Document 20 Filed 08/23/19 Page 1 of 4



 1   NICHOLAS A. TRUTANICH
     United States Attorney
 2   District of Nevada
     Nevada Bar Number 13644
 3   NADIA AHMED
     Assistant United States Attorney
 4   501 Las Vegas Blvd., South, Ste. 1100
     Las Vegas, Nevada 89101
 5   (702) 388-6336 / Fax: (702) 388-6418
     Nadia.Ahmed@usdoj.gov
 6
     Representing the United States of America
 7
                                     UNITED STATES DISTRICT COURT
 8                                        DISTRICT OF NEVADA

 9   UNITED STATES OF AMERICA,                          Case No. 2:19-mj-00137-DJA

10                              Plaintiff,
                                                        STIPULATION TO CONTINUE
11                 vs.                                  PRELIMINARY EXAMINATION
                                                        (Fifth Request)
12   EDDIE KENT HAMPTON,

13                              Defendant.

14           IT IS HEREBY STIPULATED AND AGREED, by and between, the United States of

15   America, through the undersigned, together with Gabriel Grasso, counsel for defendant EDDIE

16   HAMPTON, that the preliminary examination hearing currently scheduled for August 26, 2019

17   at 4:00 p.m., be vacated and reset to a date and time convenient to the Court but no sooner than

18   30 days.

19   This stipulation is entered into for the following reasons:

20           1.          Defense counsel needs additional time to review discovery in this case and prepare

21   for the preliminary hearing in the event that it goes forward.

22           2.          Government counsel also needs additional time to prepare for the preliminary

23   hearing in the event that it goes forward.

24

                                                          1
                     Case 2:19-mj-00137-DJA Document 20 Filed 08/23/19 Page 2 of 4



 1              3.       The Defendant is currently incarcerated and does not object to the continuance.

 2              4.       Additionally, denial of this request for continuance could result in a miscarriage of

 3   justice.

 4              5.       The additional time requested by this Stipulation is made in good faith and not for

 5   purposes of delay.

 6              6.       This is the third request for a continuance of the preliminary hearing.

 7              DATED this 23rd day of August, 2019.

 8
     NICHOLAS A. TRUTANICH
 9   UNITED STATES ATTORNEY

10                     /s/ Nadia Ahmed                                     /s/ Gabriel Grasso

11   NADIA AHMED                                            GABRIEL GRASSO
     Assistant United States Attorneys                      Counsel for Defendant Eddie Hampton
12

13

14

15

16

17

18

19

20

21

22

23

24

                                                           2
                     Case 2:19-mj-00137-DJA Document 20 Filed 08/23/19 Page 3 of 4



 1                                       UNITED STATES DISTRICT COURT
                                             DISTRICT OF NEVADA
 2
     UNITED STATES OF AMERICA,
 3                                                           Case No. 2:19-mj-00137-CWH
                                    Plaintiff,
 4
                      vs.                                    ORDER
 5
     EDDIE KENT HAMPTON,
 6
                                   Defendant.
 7

 8              1.          Defense counsel needs additional time to review discovery in this case and prepare

 9   for the preliminary hearing in the event that it goes forward.

10              2.          Government counsel also needs additional time to prepare for the preliminary

11   hearing in the event that it goes forward.

12              3.          The Defendant is currently incarcerated and does not object to the continuance.

13              4.          Additionally, denial of this request for continuance could result in a miscarriage of

14   justice.

15              5.          The additional time requested by this Stipulation is made in good faith and not for

16   purposes of delay.

17              6.          This is the third request for a continuance of the preliminary hearing.

18              For all of the above-stated reasons, the ends of justice would best be served by a

19   continuance of the preliminary hearing date.

20                                               CONCLUSIONS OF LAW

21              The ends of justice served by granting said continuance outweigh the best interest of the

22   public and the defendants, since the failure to grant said continuance would be likely to result in

23   a miscarriage of justice, would deny Defendant Hampton to potentially resolve the case pre-

24

                                                              3
                Case 2:19-mj-00137-DJA Document 20 Filed 08/23/19 Page 4 of 4



 1   indictment, and if the case is not resolved pre-indictment, it further would deny the parties

 2   sufficient time and the opportunity within which to be able to effectively and thoroughly

 3   prepare for the preliminary hearing and for the government to have continuity of counsel,

 4   taking into account the exercise of due diligence.

 5   The continuance sought herein is allowed, with the defendants’ consent, pursuant to Federal

 6   Rules of Procedure 5.1(d).

 7           IT IS THEREFORE ORDERED that the preliminary examination in the above-

 8   captioned matter currently scheduled for August 26, 2019 at 4:00 p.m., be vacated and continued

 9         September 30
     to ___________________________,          4:00 p.m.
                                     2019, at ______________ a.m./p.m.

10
             IT IS SO ORDERED.
11

12
                August 26, 2019
     Entered:
13                                                 UNITED STATES MAGISTRATE JUDGE

14

15

16

17

18

19

20

21

22

23

24

                                                       4
